IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 137 MM 2017
                                        :
                  Respondent            :
                                        :
                                        :
             v.                         :
                                        :
                                        :
KARL ERNST ROMINGER,                    :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2017, the Request for King’s Bench Relief

is DENIED.